       Case: 1:20-cv-00246-PAB Doc #: 29 Filed: 06/29/20 1 of 5. PageID #: 142



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 PATRICIA HARDIMON                                 )        CASE NO. 1:20-cv-246
 on behalf of herself and all other similarly-     )
 situated individuals,                             )        JUDGE PAMELA A. BARKER
                                                   )
                Plaintiff,                         )        MAGISTRATE GREENBERG
                                                   )
                        v.                         )
                                                   )
 NVENT THERMAL, LLC, et al,                        )
                                                   )
                Defendants.                        )


JOINT STIPULATION TO CONDITIONAL CERTIFICATION OF FLSA CLASS UNDER
                           29 U.S.C. §216(b)

       Plaintiff Patricia Hardimon and Defendant ERICO International Corporation (“ERICO”), by

and through their respective counsel, and pursuant to 29 U.S.C. § 216(b), hereby file this joint

stipulation indicating their agreement to the conditional certification of a class of individuals

regarding Plaintiff’s claims under the Fair Labor Standards Act (“FLSA”) as follows:


        1.     Plaintiff filed her Complaint on February 5, 2020. In her Complaint, Plaintiff seeks to

represent herself and all former and current individuals employed by Defendants nVent Thermal,

LLC and/or ERICO who were paid on an hourly basis at any time between February 5, 2017 and the

present. See Compl., ECF No. 1 at ¶23.

        2.     Counsel for the Parties have discussed the most efficient means of proceeding in this

litigation and have agreed to stipulate to conditional certification of the following collective class

pursuant to 29 U.S.C. § 216(b) of the FLSA:

        All former and current non-exempt production employees of ERICO, a subsidiary of
        nVent Electric plc, who worked at ERICO’s ECN and/or ESN manufacturing facilities
        in Solon, Ohio at any time between February 5, 2017 and the present (the “FLSA
        Class”).
        Case: 1:20-cv-00246-PAB Doc #: 29 Filed: 06/29/20 2 of 5. PageID #: 143




        3.     By entering into this Stipulation, the Parties agree that ERICO has not and does not

waive any objections, defenses, or arguments against the ultimate certification of an FLSA class or a

class under the Ohio Minimum Fair Wage Standards Act (“OMFWSA”) or O.R.C. § 4113.15 (Ohio’s

“Prompt Pay Act”). The Parties agree that ERICO shall retain the right to dispute whether Plaintiff

and any FLSA Class members can meet their ultimate burden to demonstrate they are “similarly

situated” under § 216(b) of the FLSA and/or request decertification of the FLSA class. This

Stipulation shall in no way affect ERICO’s right to file a motion to decertify the stipulated,

conditionally certified FLSA class, nor shall it in any way prejudice ERICO’s substantive arguments

in support of such a motion. ERICO disputes all claims made by Plaintiff in this action and has agreed

to this conditional certification and sending of Notice solely as a means of expediting this litigation

and not as an admission of any wrongdoing or liability of any kind, which it intends to actively dispute

and defend against in this litigation.

        4.     The Parties have attached for Court approval their proposed Notice to the FLSA Class

(“Notice”) and their proposed Consent Form (“Consent”) as Exhibit A. Because the close of the

stipulated opt-in period is dependent upon the mailing date, the Parties will update that portion of the

notice upon mailing. A placeholder of “TBD” has been included in Exhibit A.

        5.     Within thirty (30) days of the Court’s Order adopting this Stipulation and approving

the attached Notice and Consent, ERICO’s counsel shall deliver to Plaintiff’s counsel an electronic

spreadsheet that contains the name and last known home address (as maintained by ERICO) of each

FLSA Class member (the “FLSA Class List”).

        6.     Within fourteen (14) days of ERICO providing the FLSA Class List, Plaintiff’s

counsel shall mail the Notice and Consent to the members of the FLSA Class. Plaintiff shall bear all

initial costs of issuing such Notice. Plaintiff’s counsel shall not use any information contained in the

FLSA Class List to engage in any other distributions, correspondence or communication with any

                                                   2
        Case: 1:20-cv-00246-PAB Doc #: 29 Filed: 06/29/20 3 of 5. PageID #: 144



member of the FLSA Class unless and until such individual has completed and signed a Consent to

Join form.

        7.      To be included in the FLSA Class, each FLSA Class member must return a completed,

signed Consent to Join form postmarked within thirty (30) days of the date that the Notice and Consent

are first mailed by Plaintiff’s counsel.

        8.      Contemporaneous with any and all notifications to the FLSA Class, Plaintiff’s counsel

shall produce to ERICO’s counsel a list of all such notices sent to the FLSA Class with the date of

such mailing.

        9.      Pursuant to 29 U.S.C. §§ 216 and 256, Plaintiff will timely file each Consent to Join

form upon receipt to commence the claim of any individual claimant upon the date such Consent is

filed with the Court.

        10.     Consistent with the Tolling Agreement voluntarily entered into between the Parties,

no statute of limitations on any claim under the FLSA or Ohio law related to the payment of wages

shall run against the FLSA Class until the close of the conditional notice opt-in period applicable to

the FLSA Class as ordered by the Court.


        WHEREFORE, the Parties respectfully request that the Court enter an order approving the

terms of this Stipulation and approving the Notice and Consent attached hereto as Exhibit A.




                                                  3
Case: 1:20-cv-00246-PAB Doc #: 29 Filed: 06/29/20 4 of 5. PageID #: 145



                               Date: June 29, 2020

                               Respectfully submitted,

                               THE FUCHS FIRM LLC

                               /s/ Joshua B. Fuchs
                               Joshua B. Fuchs (0087066)
                               14717 South Woodland Road
                               Shaker Heights, Ohio 44120
                               Phone: (216) 505-7500
                               Fax: (216) 505-7500
                               Email: josh@fuchsfirm.com

                               HUX LAW FIRM, LLC

                               /s/ James J. Hux
                               James J. Hux (0092992)
                               3 Severance Circle #18147
                               Cleveland Heights, OH 44118
                               Phone: (937) 315-1106
                               Fax: (216) 359-7760
                               Email: jhux@huxlawfirm.com

                               Counsel for Plaintiff Patricia Hardimon
                               AND
                               /s/ Carrie A. McAtee (per consent)
                               SHOOK, HARDY & BACON L.L.P.
                               Carrie A. McAtee, admitted pro hac vice
                               2555 Grand Boulevard
                               Kansas City, Missouri 64108-2613
                               Telephone: (816) 474-6550
                               Facsimile: (816) 421-5547
                               Email: cmcatee@shb.com
                               BLACK, McCUSKEY, SOUERS & ARBAUGH
                               Gust Callas (#0015815)
                               Whitney L. Willits (#0089728)
                               220 Market Avenue South, Suite 1000
                               Canton, Ohio 44702
                               Ph: (330) 456-8341
                               Fax: (330) 456-5756
                               Email: gcallas@bmsa.com
                                      wwillits@bmsa.com

                               Counsel for Defendants nVent Thermal LLC and
                               ERICO International Corporation

                                   4
        Case: 1:20-cv-00246-PAB Doc #: 29 Filed: 06/29/20 5 of 5. PageID #: 146



                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of June, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties who have made an appearance by operation of the Court’s
electronic filing system and those parties may access the filing through the Court’s system.

                                                 /s/       Joshua B. Fuchs




                                                       5
